DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14, 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a program executable by a processor to implement a method” in the preamble and then “executing instructions stored in memory, wherein a processor executes the instructions for” in the body of the claim.  The language is redundant and it is unclear whether the first two steps are supposed to be executed by the processor or not executed by the processor.  If we assume that they are supposed to be executed by the processor, there’s a further issue that a processor cannot “collecting user data regarding a user via one or more sensors worn by the user” and “monitoring, via a mobile device of the user.” 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-14, 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claim 8 recites “analyzing the sensor- collected…”, “comparing the parametric measurements…”, “identifying a trend…”, “identifying, based on the analysis…”, “generating a recommendation…”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the step of analyzing the collected performance data could encompass a user reading a data printout and making mental determinations such as comparing the parametric measurements and identifying the optimal set of the parametric measurements. Likewise, the “comparing” and “identifying” steps could also be mental determinations based on review of data printouts. The addition of the “non-transitory computer readable storage medium” (which examiner notes is only recited in the preamble) of Claim 8 for executing the clamed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer readable storage medium” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 8 only recites additional elements– “one or more sensors”, “mouthpiece”, “plurality of different mouthpieces”, “memory”, “processor”. The use of sensors to detect data, the use of mouthpieces to place the mouth in a certain position, the use storing of data using the memory database, the use of a processor to analyze data simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claim 8 recites a “non-transitory computer readable storage medium” that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are mere data gathering and insignificant extra-solution activity. Additionally, “one or more sensors”, “mouthpiece”, “plurality of different mouthpieces”, “memory”, “processor” are well-understood, routine and conventional activity in the art, as evidenced by Makkar (US 20110209714) in their published specification in paragraphs 0032, 0035, 0038, 0040-0045. Lastly, the additional element of using a non-transitory computer readable medium (which again is not even actively recited as it is recited only in the preamble; there is no structural elements performing the required functions) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding the dependent claims, the Examiner notes the additional elements of “sensors” do not amount to “significantly more” because they are well-known, routine, and/or conventional as evidenced by Frey (US 20140224259), paragraph 0158. 
Response to Arguments
Applicant's arguments filed 6/02/2022 have been fully considered but they are not persuasive. 
Regarding the 101 rejection, the 101 is maintained and updated. Recitation of sensors is not part of the Step 2A analysis, but rather the Step 2B analysis. The use of sensors to detect data, the use of mouthpieces to place the mouth in a certain position, the use storing of data using the memory database, the use of a processor to analyze data simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791